Citation Nr: 0639964	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota




THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim of 
service connection for MS.

This case was previously before the Board in October 2005 at 
which time it was primarily remanded for additional 
evidentiary development.  The requested development was 
undertaken to the extent possible, as will be further 
explained herein.  


FINDINGS OF FACT

Multiple sclerosis is unrelated to any incident of service, 
to include inoculations received therein; multiple sclerosis 
was not manifested to a compensable degree within seven years 
of active duty service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in February 2003, prior to the 
initial decision on the claim in August 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In February 2003 and February 2006 VCAA letters, the RO 
informed the veteran about the information and evidence 
necessary to substantiate his claim of service connection for 
MS.  These letters informed the veteran that evidence towards 
substantiating his claim should include: (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship between the 
current disability and any injury or disease during service.  
These letters described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, and VA hospitals, and private treatment 
records if the veteran completed a release form.  The RO also 
explained what information and evidence the veteran was 
expected to supply.  Specifically, the letter instructed the 
veteran to submit any private medical records that would 
support his claim and a completed release form to allow the 
RO to obtain private medical records.

Regarding the fourth element, the February 2006 letter 
explicitly informed the veteran to submit any evidence in his 
possession that pertained to his claim.  The letter informed 
the veteran that the RO needed additional information and 
evidence. He was specifically requested to identify any 
reserve or National Guard service; to submit any service 
medical records in his possession and to have him identify 
those VA and non-VA health care providers who treated him for 
MS and its possible early symptoms since service.  No reply 
was ever received from him, although it was sent to the most 
recent address of record.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must advise the claimant that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the RO provided the veteran with notice of the type 
of evidence which relates to these two elements in July 2006.  
Moreover, as the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical records as well as statements provided 
by the veteran are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  Additionally, to help determine the nature and 
etiology of the veteran's claimed MS, VA afforded the veteran 
a VA examination in 2006 in accordance with 38 C.F.R. 
§ 3.159(c)(4).  As discussed previously, the veteran was 
contacted in February 2006 and requested to provide 
information and evidence pertaining to his claim, but he 
failed to respond.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Factual Background

The veteran filed an original compensation claim for MS in 
January 2003.  At that time, he reported that his unit was 
prepared for deployment to the Persian Gulf and that they 
were all given a number of inoculations.  The veteran 
indicated that ultimately he did not deploy to the Persian 
Gulf with the rest of his unit.  

In his original application, the veteran indicated that he 
was not currently assigned to an active reserve unit and had 
not been assigned to an active reserve unit within the last 2 
years.  He also indicated that he did not have an inactive 
reserve obligation and was not a member of the National Guard 
nor had he been at any time during the previous 2 years.  

The service medical records include the veteran's 
immunization record which reflects that he received the 
following inoculations during service: smallpox (8/89); 
yellow fever (8/90); typhoid (8/89); tetanus/diphtheria 
(2/89); oral poliovirus (3/89); influenza vaccine (12/90); 
and "G.G." (8/90).  On examination conducted in March 1991, 
neurological evaluation was normal and it was noted that the 
veteran was in excellent health.  The veteran denied having 
any problems except for cramping in the legs, which the 
examiner described as non-specific cramping in both legs.  
The records also include a September 1991 medical history 
statement for admission to ROTC basic course.  The veteran 
stated that there were no medical reasons which would prevent 
him from taking Army ROTC.  

The veteran indicated that he had received treatment from Dr. 
M. from September 2002 and provided a release form and the RO 
requested records from that source.  The record contains 
medical records of Dr. M. dated in October and November 2002.  
An October 2002 medical statement reflects that Dr. M. 
believed that the veteran's symptoms were indicative of MS.  
That statement was written to Dr. G., who had apparently seen 
the veteran a year earlier for symptoms of mental pausing and 
who had referred the veteran to Dr. M.  

The record contains an article entitled, "Military Vaccine 
Woes Mount" which was posted on the CBSNEWS.com website in 
October 2003.  The article discusses the possibility of links 
between vaccinations received in service and the subsequent 
development of problems including blood clots and immune 
system irregularities.  

In October 2005, the Board remanded this case for additional 
evidentiary development.  

Pursuant to that remand, in February 2006, the RO requested 
additional information such as additional service medical 
records and verification of service dates and any extensions 
of service.  In February 2006, the RO also contacted the 
veteran himself in order to ascertain whether the veteran had 
any reserve or National Guard service; to obtain any service 
medical records in his possession and to have him identify 
those VA and non-VA health care providers who treated him for 
MS and its possible early symptoms since service.  No reply 
was received from him.  

In July 2006, information was received verifying the 
veteran's period of service from February 1989 to August 1991 
and indicating that the veteran had only one period of active 
service.  

A VA examination was conducted in August 2006 and the claims 
folder was reviewed.  The report indicated that MS was 
initially diagnosed in October 2002, by Dr. M., who was still 
treating the veteran for MS.  A history of leg cramps noted 
in the 1991 service medical records was referenced.  The 
examiner noted that the evidence reflected that the earliest 
symptoms of MS occurred in 2001.  It was further noted 
according to history provided by the veteran that he was in 
ROTC until 1993.  The examiner opined that the jury was still 
out regarding the potential effects of vaccinations and 
questioned the time line as well.  She stated that it was 
known that anthrax vaccines, which the veteran had received, 
had been associated with the signs and symptoms of transverse 
myelitis and demyelinating conditions that could be 
associated with MS.  The examiner indicated that she was 
waiting for a letter from the veteran's neurologist regarding 
the issue of the potential connection between inoculations 
and MS.  

Legal Analysis

In adjudicating the instant case, the Board recognizes that 
multiple sclerosis is a difficult disease to diagnose because 
of its prolonged course and characteristic remissions and 
relapses over a span of many years.  Bielby v. Brown, 7 Vet. 
App. 260, 266 (1997) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1496, 443 (27 ed. 1988)).  In this case, the 
veteran maintains that his currently diagnosed MS is 
attributable to inoculations received in service.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  In addition, multiple sclerosis may be 
presumed to have been incurred during service if it became 
manifested to a compensable degree within seven years from 
separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

Pursuant to the Board's remand of the case in October 2005, 
the veteran was requested to provide information regarding 
any reserve or National Guard service; he was asked to 
provide for the record any service medical records in his 
possession and to identify those VA and non-VA health care 
providers who treated him for MS and its possible early 
symptoms since service.  No reply was received from him.  The 
Board would point out that the duty to assist is not always a 
one-way street.  Under the VCAA, a claimant for VA benefits 
has the responsibility to present and support his claims, 38 
U.S.C.A. § 5107(a), and he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board having fulfilled its duty to assist, will proceed with 
the adjudication of this case, albeit without evidence and 
information which was requested from the veteran in February 
2006 without response, and which may have proved helpful in 
the adjudication of the claim.  

The veteran's service medical records (SMRs) are completely 
devoid of any indication of complaints, clinical findings, or 
diagnosis indicative of MS.  The Board cannot conclude that 
the complaints of non-specific cramping in both legs made 
once in March 1991 represent the earliest symptoms of MS, 
particularly as will be discussed, in the absence of any 
documented symptoms indicative of MS until a decade later in 
2001.

Post-service, the earliest indications of MS were apparently 
made in approximately October 2001 by Dr. E.G., as referenced 
by Dr. T.M. in an October 2002 medical statement.  MS was 
diagnosed in October/November 2002.  There is no competent 
evidence to show that the veteran had multiple sclerosis that 
was manifest to a compensable degree within seven years of 
separation from service such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

As evaluated on the basis of direct service incurrence, the 
record contains no competent, probative evidence which 
establishes that MS identified approximately10 years after 
the veteran's discharge from service, is etiologically 
related to service, specifically to inoculations received 
therein.  The 2006 VA examiner was unable to reach such a 
conclusion, although she did generally note that that anthrax 
vaccine, which the veteran had received, had been associated 
with the signs and symptoms of transverse myelitis and 
demyelinating conditions that could be associated with 
multiple sclerosis.  The Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  The VA examiner noted that she was waiting for a 
letter from the veteran's neurologist regarding the issue of 
the potential connection between inoculations and multiple 
sclerosis.  However, that letter was apparently never 
provided to her.

The Board has also carefully considered the article from 
CBSNEWS.com providing information about the possibility of a 
relationship between military vaccinations and subsequent 
medical problems, such as blood clots and immune system 
irregularities.  However, this evidence is insufficient to 
establish an etiological link between the veteran's diagnosed 
MS and the vaccinations he received in service.  Medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Here, the cited information 
does not even specifically relate to MS, and the general 
premise of the article is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the specific medical evidence in this 
case which is directly pertinent to the veteran.

Essentially, the only evidence in favor of the claim consists 
of the veteran's contentions that his post-service diagnosis 
of MS is etiologically related to vaccinations received in 
service.  However, it is not shown that he has the requisite 
medical training or expertise that would render such opinions 
competent in this matter.  As a layperson, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case it is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Here, for the reasons and bases 
stated, the Board finds that the preponderance of the 
evidence is against the veteran's claim, so the provisions of 
§ 5107(b) and § 3.102 are not applicable and his claim for 
service connection for MS must be denied.


ORDER

Service connection for MS is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


